Citation Nr: 1431153	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-46 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for cataracts (pseudophakia bilaterally), claimed as eyes and vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel






INTRODUCTION

The Veteran served on active duty from February 1956 to October 1959 and from April 1962 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that granted service connection for the issue on appeal with an evaluation of zero percent, effective March 11, 2009.

The Board remanded the claim in December 2013 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of evidence shows that since March 11, 2009, cataracts (pseudophakia bilaterally) have not been manifested by corrected vision of 20/50 or worse in one eye and corrected vision of 20/40 or worse in the other eye.


CONCLUSION OF LAW

Since March 11, 2009, the Veteran's cataracts (pseudophakia bilaterally) have not met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.79, Diagnostic Codes 6027, 6066 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim arises from his disagreement with the initial evaluations of the disability on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in March, May, and November 2009, June 2010, and January 2014 correspondence Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.  Pursuant to the December 2013 remand, the Appeals Management Center (AMC) asked the Veteran in the January 2014 correspondence to identify treatment for his service-connected eye disorder.  This claim was most recently readjudicated in a supplemental statement of the case issued in June 2014.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO and AMC obtained the Veteran's service and VA treatment records, to include additional VA treatment records after the December 2013 remand, and afforded him VA examinations for his service-connected eye disorder, to include one pursuant to the December 2013 remand.  

The reports of the April 2010 and February 2014 VA examinations reveals that the examiners reviewed the Veteran's claims file and his past medical history, recorded his current complaints, conducted appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected cataracts (pseudophakia bilaterally).  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

In light of the above, to include the discussion of the post-remand examination, VA complied with the directives of the December 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

A cataract of any type is rated based on impairment of vision if a replacement lens is present (pseudophakia).  38 C.F.R. § 4.84a, Diagnostic Codes 6027.

A noncompensable (zero percent) disability rating is warranted for 20/40 corrected vision in both eyes.  A 10 percent evaluation requires one of the following: corrected vision in one eye being 20/70 and corrected vision in the other eye in other eye being 20/40; corrected vision in both eyes being 20/50; and corrected vision in the one eye being 20/50 and corrected vision in the other eye being 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6066.




Analysis

In the April 2010 rating decision, the RO granted service connection for cataracts (pseudophakia bilaterally), claimed as eyes and vision loss, with an evaluation of zero percent, effective March 11, 2009.

In addition to the diagnosis of cataracts (pseudophakia bilaterally), the medical evidence reveals diagnoses of bilateral dry eye syndrome, suspected bilateral glaucoma, hypertensive retinopathy, posterior vitreous detachment, myopia with astigmatism, right eye presbyopia, right eye epiretinal membrane, and bilateral blurred vision.  Thus, in determining whether an increased rating is warranted for the service-connected cataracts (pseudophakia bilaterally), it is incumbent upon the Board to identify, and disregard, any pathology associated with a nonservice-connected disorder.  However, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, there is some medical evidence distinguishing the symptomatology of the service-connected cataracts (pseudophakia bilaterally) from the other eye disorders.  A June 2014 addendum to the February 2014 VA examination report reflects that the visual field loss found on the February 2014 VA examination were not caused by the previous cataracts and PICOL implants.  The Board also notes that postoperative cataracts with replacement lenses are not rated based on visual field impairment.  

The weight of evidence shows that since March 11, 2009, cataracts (pseudophakia bilaterally) have not been manifested by corrected vision of 20/50 or worse in one eye and corrected vision of 20/40 or worse in the other eye.  An April 2009 VA treatment record shows that the corrected vision was 20/40 in the right eye and 20/25 in the left eye.  An April 2010 VA examination report reflects that distance corrected vision in both eyes was 20/20 -2.  A September 2011 VA treatment record reveals that the corrected vision was 20/20 -1 in the right eye and 20/25 +2 in the left eye.  The report of the February 2014 VA examination indicates that corrected distance and near vision was 20/40 or better in both eyes.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected cataracts (pseudophakia bilaterally) is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - decreased corrected vision in both eyes - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The February 2014 VA examiner stated that the cataracts (pseudophakia bilaterally) had no impact on the appellant's ability to work.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the claimant has not asserted, that his the cataracts (pseudophakia bilaterally) rendered him unable to maintain substantially gainful employment.  As noted above, the February 2014 VA examiner stated that the cataracts (pseudophakia bilaterally) had no impact on the appellant's ability to work.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

The Board concludes that the preponderance of the evidence is against assigning a compensable rating for cataracts (pseudophakia bilaterally).  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered.  Fenderson v. West, 12 Vet. App. 119 (1999),


ORDER

Entitlement to an initial compensable disability rating for cataracts (pseudophakia bilaterally), claimed as eyes and vision loss, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


